Case 1:19-cv-23666-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                   CASE NO.: 1:19-cv-23666

  ASHLEY JOHNSON,
       Plaintiff,
  vs.

  SONNY PERDUE, SECRETARY,
  DEPARTMENT OF AGRICULTURE,
              Defendant.
  __________________________________/


                                           COMPLAINT
                                           (Jury Demand)

         This is an action to enforce the provisions of Tittle VII of the Civil Rights Act of 1964, as

  amended, 42 U.S.C. § 2000e, et seq. (“Title VII”). Plaintiff ASHLEY JOHNSON ("Johnson")

  sues the U.S. DEPARTMENT of AGRICULTURE ("USDA") to vindicate her constitutional and

  statutory rights. Johnson alleges that the USDA discriminated against her based on her race,

  color and sex, and harassed and retaliated against her by denying the privileges, terms, and

  conditions of employment afforded to other employees.

                                       Jurisdiction and Venue

         1. This Court has original jurisdiction over this action according to 42 U.S.C. § 2000e-

  5(f) and 28 U.S.C. § 1345.

         2. Venue is proper in this judicial district under 42 U.S.C. § 2000e-S(f)(3) and 28 U.S.C.

  § 1391 (b) because it is where a substantial part of the events or omissions giving rise to the

  cause of action herein occurred.

                                                Parties

         3. Johnson is an African American female, resident of Broward County, Florida. For the
Case 1:19-cv-23666-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 2 of 10



  last 15 years, Johnson has worked as a career employee of the USDA’s Agricultural Research

  Service (“ARS”), Subtropical Horticultural Research Station in Miami, Florida (“SHRS”).

         4. The USDA’s responding management officials (“RMOs”) involved in this complaint

  include ARS’s Administrators, Dr. Chavonda Jacobs-Young (“Jacobs-Young”); Southeast Area

  Director, Mr. Archie Tucker (“Tucker”); Labor Relations Officer, Kathleen Hall (“Hall”);

  Personnel and Labor Solutions (“PALS”) supervisor, Hillary Clark (“Clark”); Director of Human

  Resources, Diane McFadgen; and SHRS supervisors, Dr. Hamed Abbas (“Abbas”), Dr. Ricardo

  Goenaga (“Goenaga”) and Dr. Osman Gutierrez (“Gutierrez”).


                                      Procedural Background

         5. On March 17, 2017, Johnson filed formal EEO complaint (ARS-2017-00318),

  alleging discrimination based on sex (female), race (African American), and color (black).

         6. On September 28, 2017, Johnson filed a second formal EEO complaint (ARS-2017-

  00964), alleging discrimination and harassment (nonsexual) on the bases of race (African

  American), color (black), sex (female), and retaliation for prior Equal Employment Opportunity

  (“EEO”) activity.

         7. On July 19, 2017 and May 30, 2018, Johnson requested a hearing on both complaints

  with the EEO Commission in Miami, FL.

         8. On April 25, 2019, the Administrative Law Judge (AJ), remanded both complaint for

  a Final Agency Decision (“FAD”).

         9. Plaintiff received the FAD on Jun 3, 2019. According to the FAD “the weight of the

  evidence indicates neither discrimination, nor harassment occurred with respect to the issues in

  this complaint.” (Exhibit A).




                                                                                        Page 2 of 10
Case 1:19-cv-23666-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 3 of 10



                                                 Facts

  The Subtropical Horticultural Research Station

         10. The SHRS is located at 13601 Old Cutler Rd., Miami, FL 33158. This location is

  surrounded by residential homes comprising the Palmetto Bay area.

         11. The main purpose of SHRS is to research chocolate, and generate publications

  in plants and insects.

         12. For the past 8 years Jacobs-Young’s failure to appoint a permanent Research Leader

  (“RL”), or a director of the SHRS, has generated an influx of “acting” RLs who spend on

  average a year at the SHRS and later return to their original workplace.

         13. The lack of leadership has resulted in a barrage of negative consequences. In

  2015 and 2016, SHRS obtained dismal scores in the Office of Personnel Management, Federal

  Viewpoint Survey (“FEVS”). For example, in 2016 only 35% of SHRS’ employees agreed their

  senior leaders maintain a high standards of honesty and integrity. And only 26% agreed that

  senior leaders generate high levels of motivation and commitment in the workforce.

         14. In 2018 and 2019, SHRS was placed on the closure list of locations by the President’s

  Budget Agricultural Research Service. This dubious honor responds to, among others, SHRS’s

  “relatively low impact [research], significance, or relevance to national priorities.”

         15. The lack of leadership and high turnover in the past years are also reflected in the

  infrastructure and unsanitary conditions at the SHRS. For years there has been a substantial

  amount of mold and water condensation behind the walls of its main building, this is where most

  of all the purported research is conducted. Other buildings in the location are abandoned,

  partially destroyed or at the mercy of the inclement. Plant or “germplasm” collections are

  diseased or simply no longer existent. Yet, other than patching the problem, nothing is done.



                                                                                           Page 3 of 10
Case 1:19-cv-23666-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 4 of 10



  This impromptu approach to essential matters is the result of years of no accountability or

  oversight by the USDA.

         16. Employee’s safety is clearly not in the list of priorities. Despite having a yearly

  budget in the millions of dollars, including rent collected from federal and state tenants, the

  SHRS avail itself of employees that are not qualified or licensed to perform the necessary

  maintenance or repairs. These employees are rewarded for their services with special treatment

  or overtime.

  The 2016 Engineering Assessment

         17. Relevant to this complaint is the unsafe and unsanitary conditions of Building 55.

         18. In October 27, 2016, the USDA commissioned Johnson Mc. Adams, P.A. to perform

  an assessment called “Building 55, 55A, 55B Structural and Electrical Condition Assessment”

  (the “Engineering Assessment”).

         19. The purpose of the Engineering Assessment, was to determine modifications that

  could bring Building 55 in compliance with code, perform an electrical system assessment and

  provide recommendations.

         20. The Engineering Assessment found among others:

             a. that Building 55 was not designed to comply with the wind load requirements of

                 the current Florida Building Code;

             b. that the structural components of the greenhouses are deteriorating and have

                 weakened their structural integrity;

             c. and that the electrical deficiencies and non-code compliance issues of the existing

                 system is a life safety issue specially during times of high wind velocities.

         21. The Engineering Assessment ultimately recommended that the greenhouses in



                                                                                           Page 4 of 10
Case 1:19-cv-23666-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 5 of 10



  Building 55 be replaced. Regarding the electrical system, it recommended that it be completely

  replaced to comply with codes.

          22. To forgo the recommendations in the assessment, in January 2017, Gutierrez and

  Dr. Alan Meerow formed and participated in a “Facility Oversight Committee”.

          23. The Facility Oversight Committee recommended no immediate action to be taken

  regarding Building 55 despite being aware of the assessment and the dangers that Building 55

  posed to employees and the general public.

          24. As of the date, the conditions of Building 55 remain unchanged.

  The Delayed Promotion

          25. Johnson was hired in by the USDA as a Biological Science Technician, GS-0404,

  approximately on 2004.

          26. Johnson’s position was under a career ladder promotion.

          27. The controlling statute for a career ladder promotion is 5 C.F.R. § 335.104 which

  states that:

                 “No employee shall receive a career ladder promotion unless his or her
                 current rating of record under part 430 of this chapter is “Fully Successful”
                 (level 3) or higher. In addition, no employee may receive a career ladder
                 promotion who has a rating below “Fully Successful” on a critical element
                 that is also critical to performance at the next higher grade of the career
                 ladder.”

          28. By 2016, Johnson had been in her current paygrade for a year. In October 2016,

  Johnson obtained a rating of “outstanding” or 2 levels above “fully successful.” Accordingly,

  she was eligible for a promotion to the next paygrade.

          29. On November 2, 2016, Gutierrez recommended that Johnson be promoted to a GS-9.

          30. Following Gutierrez’s recommendation, Johnson received notice from Abbas that she

  needed to contact Labor Relations Officer Kathleen Hall regarding her promotion.

                                                                                             Page 5 of 10
Case 1:19-cv-23666-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 6 of 10



         31. On December 21, 2016, Johnson was informed by Abbas that her promotion was

  delayed because it required a “stronger” justification from Gutierrez. Johnson was also informed

  that the folder containing all the paperwork related to her promotion was lost.

         32. On February 5, 2017, Johnson was informed that her promotion was processed.

         33. Subsequently Johnson was informed by Abbas that her promotion did not go through.

         34. On or about March 27, 2017, while answering questions about Johnson’s promotion,

  Abbas continually laughed and asked her if she was joking about her promotion.

         35. On April 2017, Johnson was finally promoted to GS-9.

         36. Johnson’s promotion took approximately four months.

         37. As a result of the unjustified delay in promoting Johnson and the lack of reasonable

  explanation, on January 13, 2017, she contacted an EEO counselor to file a complaint alleging

  discrimination based on sex, color and race.

  The Immediate Retaliation

         38. On September 20, 2017 and following Johnson’s discrimination complaint, Gutierrez

  instructed Johnson to work in Building 55.

         39. On or about September 20, 2017, and ongoing, Gutierrez also denied Johnson’s

  situational telework requests.

         40. On November 2, 2017, Gutierrez issued Johnson her 2016- 2017 performance

  appraisal lowering her previous rating from "outstanding" to "superior."

         41. On November 14, 2017, Gutierrez informed Johnson that her performance plan was

  changed.

         42. On November 15, 2017, Johnson requested from Gutierrez clarification regarding




                                                                                        Page 6 of 10
Case 1:19-cv-23666-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 7 of 10



  the changes he made to her performance plan. According to Gutierrez the decision to change her

  performance plan was taken during a group discussion about assignment of responsibilities.

         43. As a result of Gutierrez retaliatory actions, on September 28, 2017, Johnson contacted

  an EEO counselor to file a complaint alleging discrimination, harassment and retaliation based

  on prior EEO activity.

                                            COUNT I
                           Discrimination Based on Sex, Color and Race

         44. Johnson re-alleges and incorporates by reference the allegations set forth in the

  preceding paragraphs above.

         45. On December 21, 2017, Abbas following the instructions of Hall and Clark requested

  that Gutierrez provided a “stronger” justification to justify Johnson’s promotion.

         46. Abbas, Clark and Hall knew that the controlling regulation does not require a

  justification to be promoted, much less a “stronger” justification to promote Johnson or any other

  employee.

         47. Abbas, Clark and Hall also knew that other similar situated employees were not

  required to write any justification whatsoever to be promoted.

         48. This requirement was a pretext to delay Johnson’s promotion in order to discourage

  her from obtaining a well-deserved promotion.



                                             COUNT II
                           Retaliation for Engaging in Prior EEO Activity

         49. Johnson re-alleges and incorporates by reference the allegations set forth in the

  preceding paragraphs above.

         50. Johnson engaged in a protected activity when she filed a discrimination complaint



                                                                                        Page 7 of 10
Case 1:19-cv-23666-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 8 of 10



  against the USDA on January 13, 2017.

         51. In retaliation for filing a discrimination complaint, Gutierrez assigned her to work in

  Building 55, a building that Gutierrez and most of the employees were aware of its dangerous

  conditions.

         52. Not conformed with exposing Johnson to the dangerous conditions of Building 55,

  Gutierrez also lowered Johnson’s performance appraisal, denied her situational telework,

  discussed her previous complaint before her co-workers, unilaterally changed her performance

  plain and refused to provide any explanation when it was requested.

         53. This action was taken by Gutierrez and other advising him in retaliation for

  Johnson’s protected activity and to discourage her from pursuing her previous discrimination

  complaint.

         54. There was a causal connection between Johnson’s complaints and the materially

  adverse actions taken against her.

         55. The retaliation endured by Johnson would dissuade a reasonable employee from

  making complaints of discrimination and harassment.

                                          COUNT III
                    Failure to Maintain Environment Free from Harassment

         56. Johnson re-alleges and incorporates by reference the allegations set forth in the

  preceding paragraphs above.

         57. Since 2014, Jacobs-Young has been aware of the numerous personnel problems at

  SHRS including the results of the FEVS.

         58. Tucker on his part refuses to act or order those under his direct supervision to

  act regarding the safety conditions and recommendations in the Engineering Assessment.

         59. Tucker is also aware that there are unqualified employees performing maintenance

                                                                                          Page 8 of 10
Case 1:19-cv-23666-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 9 of 10



  and electrical work at SHRS. He is also aware that employees under his supervision and the

  general public are exposed to the dangerous and unsanitary conditions at SHRS.

         60. Jacobs-Young and Tucker’s failure to lead and general apathy regarding the ongoing

  problems at SHRS, has signaled supervisors that discrimination, harassment and retaliation is the

  norm and not the exception.

         61. At all relevant times, McFaden, Clark and Hall acted as enablers to Abbas and

  Goenaga, and directly or indirectly instructed Gutierrez to delay Johnson’s promotion, discuss

  her complaints of discrimination before her co-workers and discourage her from taking the

  necessary actions to redress the USDA’s violations of her civil.

         62. The actions or inactions of the above-named individuals contribute and encourage the

  harassment Johnson has experienced.



                                      PRAYER FOR RELIEF

         WHEREFORE, Johnson prays that the Court grant her the following relief:

         (a) Enjoin the USDA from:

                 (i) subjecting Johnson to discrimination and harassment; and (ii) retaliating

                 against her for engaging in activity protected under Title VII;

         (b) order the USDA to once and for all develop and implement appropriate and effective

         measures designed to prevent discrimination, harassment, and retaliation, including but

         not limited to policies and training for employees and managers;

         (c) award compensatory damages to Johnson and fully compensate her for the injuries

         caused by USDA’s discriminatory, harassing, and retaliatory conduct, according to and




                                                                                         Page 9 of 10
Case 1:19-cv-23666-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 10 of 10



         within the statutory limitations of Section 102 of the Civil Rights Act of 1991,42 U.S.C.

         § 1981 and;

         (d) Award such additional relief as justice may require, together with attorney’s fees and

         costs.


                                         JURY DEMAND

         Johnson hereby demands a trial by jury of all issues so triable.



                                                               Submitted on August 31, 2019 by:

                                                                         /s/ Joey D. Gonzalez
                                                                               Joey D. Gonzalez
                                                                              Fla. Bar #: 127554
                                                           JOEY GONZALEZ, ATTORNEY, P.A.
                                                                               P.O. Box 145073
                                                                  Coral Gables, FL 33114-5073
                                                                              305-720-3114[tel]
                                                                   joey@joeygonzalezlaw.com
                                                                   Attorney for Ashley Johnson




                                                                                       Page 10 of 10
